DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 02/01/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (Currently Amended) The control device according to Claim 1, wherein the transient sensing period detecting section detects the transient rising and transient falling of the detection signal based on a difference between the detection signal of the sense current and the delayed signal of the detection signal.
5. (Currently Amended) The control device according to Claim 1, wherein the control section turns OFF the semiconductor element when the detection signal of the sense current exceeds the predetermined threshold value and the transient sensing period exceeds a predetermined time.
14. (Currently Amended) The semiconductor device of claim 11 wherein: the semiconductor element is a metal oxide semiconductor field effect transistor, and the control circuit controls a gate of the metal oxide semiconductor field effect transistor.
17. (Currently Amended) The control device according to claim 16, wherein the transient sensing period detection section further detects a transient falling period corresponding to a 
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a transient sensing period detecting section that detects a transient sensing period between a transient rising to a transient falling of a detection signal of the sense current, in response to the semiconductor element being turned ON; and a control section that turns OFF the semiconductor element when the sense current exceeds a predetermined threshold value for a predetermined time that exceeds the transient sensing period; wherein the transient sensing period detecting section includes a first comparator having a first input terminal which receives the detection signal, a second input terminal which receives the detection signal that is delayed, and a first output terminal which outputs the transient sensing period, and the control section includes a second comparator having a third input terminal which receive the detection signal, a fourth input terminal which receives a reference voltage corresponding to the predetermined threshold value, and a second output terminal which outputs an overcurrent indicating signal for turning OFF the semiconductor element;
Regarding claim 11, a transient sensing period circuit that detects a transient sensing period between a transient rising to a transient falling of the sense current, in response to the semiconductor element being turned ON; wherein the transient sensing period circuit includes a first comparator having a first input terminal which receives a detection signal corresponding to the sense current, a second input terminal which receives the detection signal that is delayed, and a first output terminal which outputs the transient sensing period; and the control circuit includes a second comparator having a third input terminal which receive the detection signal, a 
Regarding claim 16, an overcurrent detection section that detects a detection signal of the sense resistor and outputs a detection result for turning OFF the semiconductor element;6Appl. No.: 16/391,328Attorney Docket No. FE-0343PCTUS Reply to final Office Action dated November 24, 2021a transient sensing period detecting section that detects a transient rising period corresponding to a transient rising of the detection signal of the sense resistor, in response to the semiconductor element being turned ON; and a control section that turns OFF the semiconductor element based on the detection result, wherein the transient sensing period detecting section includes a first comparator having a first input terminal which receives the detection signal, a second input terminal which receives the detection signal that is delayed, and a first output terminal which outputs the transient rising period, the overcurrent detection section includes a second comparator having a third input terminal which receive the detection signal, a fourth input terminal which receives a reference voltage, and a second output terminal which outputs the detection result, and the control section prohibits turning OFF the semiconductor element based on the detection result during the transient rising period, thereby to maintain turning ON the semiconductor element during the transient rising period;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839